Title: To Alexander Hamilton from Robert Morris, 31 May 1796
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton EsqreNew York
Philada May 31. 1796
Dear Sir
I am sorry that the Omission & inaccuracy of description in the Mortgage Deed as expressed in your letter of the 26 Inst. should have occasioned you any farther Trouble in Mr Churchs Business. The Omission of the name was owing to that Tract not having been conveyed to the parties for whom it was intended by Colo Ogden, who made an Agreement short of my terms the Object being to discharge thereby Colo Smiths Mortgage but as Colo Walker will not discharge the Mortgage I will not agree to the Bargain of Mr. Ogden as it was not consanant to my Orders either as to price or terms of Payment. I have therefore conveyed the Tract to Mr Garrett Cottringer whose name is now inserted in the new Mortgage executed by me, and as I want no other depositary than yourself I will send both Mortgages by the Young Gentn. you have sent hither. It may be well however to have a line from you declaratory that the two are for the same purpose & that the Payment of the Bond will discharge both. Accept my thanks for the friendly terms of your last letter and be assured of my constant regard.
Yrs.
RM
P.S. Suppose you were to make up a Company to purchase the 50,000 acres conveyed to Mr Cottringer, give me two Dollars ⅌ acre, discharge Colo Smith’s mortgage which is for 50,000 Dolls Six ⅌ Cent stock and pay me the bal.? You will get four Dolls an acre in about 12 Mos. and Colo Walker will give longer credit than that I suppose, or I will sell at 2 Dolls ⅌ acre as much as will discharge that Mortgage altho my Son Tom writes that Lands are risen so much that he advises me not to sell.
